NO. 07-08-0310-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL B

OCTOBER 15, 2008

______________________________


FRANK WALTER STASZEWSKI, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE
 
_________________________________

FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

NO. 2678-E/53,728-E; HONORABLE ABE LOPEZ, JUDGE

_______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.
MEMORANDUM OPINION
          Appellant Frank Walter Staszewski filed a notice of appeal from a default judgment
entered against him on April 28, 2008.  The clerk’s record was filed in this Court on August
21, 2008.  No reporter’s record was made in this matter.
 
          By letter of September 30, 2008, this Court reminded appellant that his appellate
brief was due no later than Monday, September 22 and thus, was past due.  The letter
notified appellant that his appeal was subject to dismissal for want of prosecution unless
his brief was filed, along with a motion for extension of time, by October 10, 2008.  See
Tex. R. App. P. 38.6.
          An appellate court may dismiss an appeal for want of prosecution if an appellant
fails to timely file a brief unless the appellant reasonably explains the failure and the
appellee is not significantly injured by the failure.  Tex. R. App. P. 38.8(a)(1).  On its own
motion, with ten days’ notice to the parties, an appellate court may dismiss a civil appeal
for want of prosecution or failure to comply with a notice from the clerk requiring a
response or other action within a specified time.  Tex. R. App. P. 42.3(b), (c).  Here, the
record reveals appellant has not filed a brief or a motion for extension by the date specified
by the Court, despite notice that his failure to do so would subject the appeal to dismissal. 
We further find the Court has given the parties the required ten days’ notice.
          Accordingly, we dismiss appellant’s appeal for want of prosecution and failure to
comply with a notice from the Court.  See Tex. R. App. P. 38.8(a)(1); 42.3(b), (c).
 
                                                                           James T. Campbell
                                                                                     Justice

 Priority="60" SemiHidden="false"
   UnhideWhenUsed="false" Name="Light Shading Accent 1"/>
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
  
 







NO. 07-11-0073-CV
 
IN THE COURT OF APPEALS
 
FOR THE SEVENTH DISTRICT OF TEXAS
 
AT AMARILLO
 
PANEL C
 
APRIL 29, 2011
 
______________________________
 
 
FORD MOTOR COMPANY, APPELLANT
 
V.
 
SCOTT HARTWELL, APPELLEE
 
 
_________________________________
 
FROM THE 193RD DISTRICT COURT OF DALLAS
COUNTY;
 
NO. 09-14735-L; HONORABLE CARL GINSBERG, JUDGE
 
_______________________________
 
Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.
MEMORANDUM OPINION
            Pending before this
Court is Ford Motor Company's Unopposed Amended Motion to Dismiss Appeal in which it represents it no
longer wishes to pursue this appeal against Appellee, Scott Hartwell.  Without passing on the merits of the case, the
motion is granted and the appeal is dismissed with prejudice.  Tex. R. App. P. 42.1(a)(1).  No
agreement by the parties on costs having been presented in the motion, costs
will be taxed against Appellant.  Tex. R. App. P. 42.1(d).  Having dismissed the appeal at Appellant's request, no motion
for rehearing will be entertained and our mandate will issue forthwith.
                                                                                    Patrick A. Pirtle
                                                                                          Justice